Title: To Thomas Jefferson from Joseph Barnes, 4 June 1803
From: Barnes, Joseph
To: Jefferson, Thomas


          
            Paris june 4th 1803—
          
          When I had the pleasure of addressing Mr Jefferson from Leghorn Decemr. 20th 1802—I expected Long since to have been personally at my Post in Sicily; I flatter myself however, tho’ a succession of unforeseen occurrences in closing my concerns especially in Leghorn have caused my detention, yet, as it has given me the opportunity of proceeding here from Marseilles, and having interviews with our Ministers Mr Livingston, and Mr Monroe, on objects of the United States, that good may result from it.
          Soon after the date of my Last, I proceed’d to Naples presented my Commission & got it Acknowledged by the King; having in a previous interview with General Acton, who is prime Minister, (& in effect King) suggest’d the necessity of some Commercial Arrangements beteween the United States & His Sicilian Majesty, from the rapid increase, and very advantageous Commerce of the U.S. to the Sicilian States, and that the heavy duties & indeed prohibitions in the Ports of France & Spain must cause a still greater increase. He observed, being persuaded of the same, that he should communicate with His Majesty & open the way; in consequence, in his Letter Acknowledging me as consul of the U.S. in Sicily, he observes, that his Majesty will with much pleasure receive any person whom the U.S. may appoint, as Minister Plenepotentiary and bearing proper procreation or powers to enter into a Treaty of commercial relations immediately with the U.S.—a second Copy of which Letter I have the pleasure of transmitting herewith to the President, for his information, the first copy I sent thro’ the means of Mr Mazzei from Leghorn.—From the knowledge I have of the Commerce & the principal commercial men of the two Sicilies; from my interest with the chief Bankers & Officers of State, as suggest’d in my Last Letter, Mr Jefferson will judge whether these advantages would not enable me to effect more than any one coming directly out unacquainted with the same, exclusive of the high gratification it would afford me, were I authorized.—
          While I congratulate Mr Jefferson, and felicitate myself & fellow citizens on the very important event of the Acquisition of Louisiana, which I hope will enable us to preserve our Great Political Maxim of Peace and friendship with the whole World, the Convention of which Mr jay, who will have the pleasure of presenting this, takes with him; Yet for the sake of humanity I regret the renewal of hostilities between France & England; which have commenced with so much Acrimony on both sides that the consequences are incalculable—The English commenced by the Capture of two Vessels previous to a declaration of War,! & the French by having made prisoners of War of all the English within their territory! having sent an Army to take possession of Hanover,
   #Tis suggest’d they will make prisoners of War of all the Hanoverians in Mass!! above 16 & under 60 years—
 shut the Elbe & the Weser against the English, and most Likely Lay Hamburg & Bremen under contribution—Another Army is order’d to Naples & Sicily; the Latter however no doubt the English will prevent—In fine, the French will cause all the Ports of France, Holland, Italy & probably of Portigal & Spain to be shut against the English, and the presumption is, the English will declare all those Ports in a State of Blockage, which will be very detrimental to our commercial interest; however I flatter myself Neither England nor France will attempt to Commit the Spoilations they did the Last War, contrary to the rights of Neutrality & usage of Nations.
          Boneparte being much exasperated against the English, & having no effective alternative other than an invasion of England, the presumption is he will make the attempt—time however must demonstrate.—
          Under present circumstances, I shall proceed in a few days by way of Leghorn & Naples for Sicily, to take my post for the protection of the persons & property of my fellow Citizens personally there.—
          Tis probable Mr Jefferson will have reced. Letters from Mr Mazzei with my inclosure. consequently he will have noticed the name of a very good friend of mine, and true friend to Liberty, Mr Newton, whose services have & may pave the way to any thing in reason with the Neapolitan Govt. we may wish: and, whose intimate knowledge & acquaintance with some of the first British Characters, at present in the Medeterranean, address, judgment & exertions may assist most essentially in securing us against any Evils in those parts of the World, more I need not suggest—Being a true friend to Liberty, he is consequently a friend to the United States—we have had various concerns together, & indeed been scarcely separate since I have been in Europe: he is not influenced by pecuniary interest, but is ambitious of success in whatever he undertakes; &, in fact, his talents & exertions generally ensure success. He purpos’d returning to England & from thence to America, however thro’ my persuasion, sensible of the advantages he may be of to my Country, he is induced to remain in Sicily. Mr. Mazzei having no doubt fully Explain’d it would be needless for me to repeat, however, should it meet the Ideas of Mr Jefferson to Authorize me, jointly with Mr Mazzei & Mr Newton, to negotiate a Treaty of Commercial relations with His Sicilian Majesty, as well as a Convention relative to, and for the more effectual resistance of the Barbary Powers, and protection of our commerce in the Medeterranean, I am fully persuaded every expectation would be answer’d—The matter may, should it be deem’d requisite, be subject to the Sanction of our Ministers at Paris & Madrid.—The more formidable we can appear with the Least expense, the better, and more effectual will be our efforts.—By attacking the Neapolitans on certain considerations, they would pay the presumtion is ⅔rds the expense; therefore two or 3 Frigates and 12 or 15 Schooners, if required, would not cast more to our share than the expense we are at, at present, and our object so much more effectually promoted; which may be continued ‘at pleasure’ till those Barbarians May be brot. to the considerations & conditions of civilized Nations.—
          
          Impress’d as I am, I should do injustice to my feelings were I not again to congratulate my fellow citizens & felicitate myself on the happy events which have result’d from the influence of Mr Jefferson since his presidency—having caused the repeal of all the oppressive internal taxes, Viz, the Excise &c the vexatious (& indeed unconstitional) Seditious & Alien Bills; dissolved many supernumerary judges, & in fine made a saving notwithstanding of upwards of one & a half Million of Dollars! in the appropriations of the Last year!! the presumption therefore is, the good citizens of the U.S., the great mass of whom would generally Act right were they not deceived, will be so fully satisfied who are their true friends that hereafter there will be but Little opposition, consequently but one party, that of the People—which added to the continued success of the administration of Mr. Jefferson & the prosperity of the U.S. are amongst my first wishes—begging the indulgence of Mr Jefferson for the Length of this Letter—
          I have the honor to remain with every consideration & respect his obedt. Sert.
          
            J: Barnes
          
          
            P.S. Mr Jay, as well as others, if necessary, can state the Late inattention & improper conduct of Mr Mathiew at Naples, who has suggest’d to myself & others that his office of consul of the U.S. is no object to him—
            I consider it my duty also to suggest, that the person appointed at Malta, recommended by Mr Cathcart is not capable of rendering the services he ought, being a native of Malta, not speaking any English, nor respected Even in his situation by the English; exclusive of which, I was told by reputable person in Malta that he is agent for the Tripolians, our enemies!!
            There are moreover the Seven United Islands, call’d the Ragusian Republic, to which an appointment would be of considerable Service to our Commerce.
            I have never suggest’d to my friend Mr Newton any Idea of reward from the U.S. knowing he has, & will do all in his power from friendship for me, & his Love of rational Liberty: Nevertheless, should Mr Jefferson think proper, I am sensible my friend Mr N. would Accept an appoint to the office of consul in either Malta or said United Islands—
          
        